DETAILED ACTION

A response was received on 25 May 2022.  By this response, Claims 1, 4-6, 9-12, 14, and 15 have been amended.  Claim 13 has been canceled.  New Claims 16 and 17 have been added.  Claims 1-12 and 14-17 are currently pending in the present application.

Response to Arguments

Applicant’s arguments with respect to the rejection of Claims 1-15 under 35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection set forth below.
To the extent that Applicant’s arguments are relevant to the new grounds of rejection, they are not persuasive.
Regarding the rejection of Claims 1-15 under 35 U.S.C. 103 as unpatentable over Ice, Jr. et al, US Patent Application Publication 2004/0177265, in view of Susan et al, US Patent 9565169, and Ying et al, US Patent 9026653, Applicant argues, inter alia, that Ice and Susan do not disclose refraining from running the operating system because “refraining the operating system from running [sic] pauses the booting process of the operating system” and the references are alleged to disclose terminating a boot sequence (see pages 14-16 of the present response, citing Ice, paragraphs 0033, 0039, 004, and 0042, and Susan, column 6, lines 14-25).  However, refraining from running the operating system merely requires the absence of running (i.e. not running) the operating system.  Neither the claims nor specification limits refraining from running the operating system to a pause in the boot process, and neither the claims nor specification appears to mention the term “pause”.  Further, new Claim 17 provides evidence that “refraining from running the operating system includes terminating a booting process”.  Applicant’s arguments are not commensurate in scope with the claims.
However, as noted above, new grounds of rejection are set forth below as necessitated by the amendments to the claims.

Specification

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is withdrawn in light of the amendments to the claims.

Claim Objections

Claims 5 and 16 are objected to because of the following informalities:  
In Claim 5, line 4, “data base” should read “database” as one word for consistency within the claims.
In Claim 16, line 6, the hyphen in “not-stolen” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-15 under 35 U.S.C. 112(a) for failure to comply with the written description requirement is withdrawn (or moot) in light of the amendments to (or cancellation of) the claims.  The rejection of Claim 13 under 35 U.S.C. 112(b) as indefinite is moot in light of the cancellation of the claim.  The rejection of Claims 4, 5, 14, and 15 under 35 U.S.C. 112(d) as being of improper dependent form is withdrawn in light of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “indicating the non-allowed marking” in line 12 and “indicating the allowed marking” in lines 13-14.  These phrases are not grammatically clear as to what they are intended to modify.  This ambiguity renders the claim indefinite.
Claim 3 recites “the code” in line 3.  It is not clear whether this refers to the first code, second code, or received code.
Claim 4 recites “indicating that the particular client device is marked with the non-allow marking” in lines 4-5.  The tense of “is marked” makes this unclear as to when this marking occurs.  Further, there is not clear antecedent basis for “the non-allow marking”, although it appears that this is intended to refer to the non-allowed marking.
Claim 6 recites “indicating the non-allowed marking” in line 15 and “indicating the allowed marking” in lines 16-17.  These phrases are not grammatically clear as to what they are intended to modify.  This ambiguity renders the claim indefinite.
Claim 9 recites “indicating the particular client device is marked as non-allowed” in lines 4-5.  The tense of “is marked” makes this unclear as to when this marking occurs. 
Claim 10 recites “the code” in line 2.  It is not clear whether this refers to the first code, second code, or received code.
Claim 11 recites “the code” in line 2.  It is not clear whether this refers to the first code, second code, or received code.  The claim further recites “is refrained from running” in line 5.  This is grammatically unclear and not in proper idiomatic English.  It does not make sense to say that something “is refrained”.
Claim 12 recites “indicating the non-allowed marking” in line 15 and “indicating the allowed marking” in lines 16-17.  These phrases are not grammatically clear as to what they are intended to modify.  This ambiguity renders the claim indefinite.
Claim 14 recites “is refrained from running” in line 8.  This is grammatically unclear and not in proper idiomatic English.  It does not make sense to say that something “is refrained”.
Claim 15 recites “displaying the screen” in line 2.  It is not clear whether this is intended to be a distinct step of displaying from that which occurs in Claim 14, or if this is intended as a further limitation on the display in Claim 14.
Claim 16 recites statuses including being “locked indicating the non-allowed marking; not locked indicating the allowed marking; reported as missing indicating the non-allowed marking; reported as stolen indicating the non-allowed marking; and not-stolen [sic] indicating the allowed marking” in lines 2-6.  The placement of the phrases “indicating the non-allowed marking” and “indicating the allowed marking” is grammatically unclear as to precisely what these phrases are modifying.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ice, Jr. et al, US Patent Application Publication 2004/0177265, in view of Susan et al, US Patent 9565169, and Champion et al, US Patent 7567795 (cited in the previous Office action mailed 17 March 2022).
In reference to Claim 1, Ice discloses a software implementation of a method that includes transmitting an identifier of a particular client device to a database (paragraphs 0033, 0035, device identifier sent to server for validation); receiving a code from the database based on the transmitted identifier (paragraphs 0033, 0039-0040, 0042, returns message indicating boot sequence may continue); and refraining from running the operating system if the code indicates that the device is not allowed to run or running the operating system if the code indicates that the device is allowed to run (paragraphs 0033, 0042, booting operating system).  However, although Ice discloses the use of pre-execution services (throughout), Ice does not explicitly disclose UEFI.
Susan discloses a software implementation of a method that includes determining whether to allow running an operating system of a client device based on a code or identifier using the unified extensible firmware interface or UEFI (see, for example, column 18, line 37-column 19, line 35; see also Figure 3; column 7, lines 1-18 and column 11, lines 49-58 for UEFI; column 6, lines 14-34; column 12, lines 10-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ice to use UEFI as the pre-execution services instead of a BIOS, because UEFI is the successor to BIOS and it would allow access to certain variables during the boot process (see Susan, column 9, lines 27-36).
However, although Ice and Susan disclose determining if an unauthorized user is attempting to user a device (see Ice, paragraphs 0040, 0043), neither Ice nor Susan explicitly discloses markings indicative of a device being in transit from a manufacturer or in the possession of a purchaser.  Champion discloses a software implementation of a method that includes using a marking in a database based on marking types including markings indicative of a device being in transit from a manufacturer or in the possession of a purchaser (see Tables 1-3, and corresponding description in column 6, line 10-column 7, line 28, discussing purchase and shipping indicators; see also column 5, lines 8-67, activation attempted by legitimate or illegitimate users; see further Figure 4, and column 10, lines 1-15; and Figure 5, column 10, line 44-column 11, line 24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Ice to include the plural types of markings in order to identify devices that have been stolen and restrict their use (see Champion, column 2, lines 58-60).
In reference to Claim 2, Ice, Susan, and Champion further disclose connecting the client device to the database and determining the identifier of the client device (Ice, paragraphs 0033, 0035, for example; see also Susan, column 12, lines 10-34).
In reference to Claim 3, Ice, Susan, and Champion further disclose determining a period of time elapsed since receipt of the code and refraining from transmitting the identifier to the database if the elapsed time is below a threshold period of time (see Ice, paragraphs 0040-0041).
In reference to Claim 4, Ice, Susan, and Champion further disclose determining a stolen status (see Champion, column 5, lines 58-67, for example). 
In reference to Claim 5, Ice, Susan, and Champion further disclose displaying a message indicating that the client device is not allowed to boot (Ice, paragraphs 0033, 0042, client is shut down; see also Susan, column 12, lines 10-34).

In reference to Claim 6, Ice discloses a software implementation of a method that includes receiving an identifier from a client device (paragraphs 0033, 0035, device identifier sent to server for validation); comparing the received identifier with a database of identifiers and determining a status of the client device based on the comparison (paragraphs 0033, 0039-0040, 0042); and returning a code to the client device to cause the client to determine whether to allow the operating system to run based on the determined status (paragraphs 0033, 0039-0040, 0042, returns message indicating boot sequence may continue).  However, although Ice discloses the use of pre-execution services (throughout), Ice does not explicitly disclose UEFI.
Susan discloses a software implementation of a method that includes determining whether to allow running an operating system of a client device based on a code or identifier using the unified extensible firmware interface or UEFI (see, for example, column 18, line 37-column 19, line 35; see also Figure 3; column 7, lines 1-18 and column 11, lines 49-58 for UEFI; column 6, lines 14-34; column 12, lines 10-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ice to use UEFI as the pre-execution services instead of a BIOS, because UEFI is the successor to BIOS and it would allow access to certain variables during the boot process (see Susan, column 9, lines 27-36).
However, although Ice and Susan disclose determining if an unauthorized user is attempting to user a device (see Ice, paragraphs 0040, 0043), neither Ice nor Susan explicitly discloses markings indicative of a device being in transit from a manufacturer or in the possession of a purchaser.  Champion discloses a software implementation of a method that includes using a marking in a database based on marking types including markings indicative of a device being in transit from a manufacturer or in the possession of a purchaser (see Tables 1-3, and corresponding description in column 6, line 10-column 7, line 28, discussing purchase and shipping indicators; see also column 5, lines 8-67, activation attempted by legitimate or illegitimate users; see further Figure 4, and column 10, lines 1-15; and Figure 5, column 10, line 44-column 11, line 24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Ice to include the plural types of markings in order to identify devices that have been stolen and restrict their use (see Champion, column 2, lines 58-60).
In reference to Claims 7 and 8, Ice, Susan, and Champion further disclose that the database includes a plurality of identifiers of a set of client devices and comparing the received identifier with a subset of marked client device identifiers (see Ice, paragraphs 0036-0039 regarding validation database and lookup; see also Champion, Tables 1-3, and column 6, line 10-column 7, line 28).
In reference to Claim 9, Ice, Susan, and Champion further disclose determining whether the client device is marked as stolen (see Ice, paragraphs 0040, 0043; see also Champion, column 5, lines 58-67, for example).
In reference to Claims 10 and 11, Ice, Susan, and Champion further disclose that the code indicates either that an operating system is or is not permitted to run, as well as displaying a message indicating that the client device is not allowed to boot (Ice, paragraphs 0033, 0042; see also Susan, column 12, lines 10-34).

In reference to Claim 12, Ice discloses a method that includes transmitting an identifier of a particular client device to a database of client device identifiers (paragraphs 0033, 0035, device identifier sent to server for validation); comparing the identifier of the particular client device to the database and determining a status of the particular client device based on the comparison (paragraphs 0033, 0039-0040, 0042); receiving a code corresponding to the determined status (paragraphs 0033, 0039-0040, 0042, returns message indicating boot sequence may continue); and determining whether to allow an operating system to run on the particular client device based on the received code (paragraphs 0033, 0039-0040, 0042, returns message indicating boot sequence may continue).  However, although Ice discloses the use of pre-execution services (throughout), Ice does not explicitly disclose UEFI.
Susan discloses a method that includes determining whether to allow running an operating system of a client device based on a code or identifier using the unified extensible firmware interface or UEFI (see, for example, column 18, line 37-column 19, line 35; see also Figure 3; column 7, lines 1-18 and column 11, lines 49-58 for UEFI; column 6, lines 14-34; column 12, lines 10-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ice to use UEFI as the pre-execution services instead of a BIOS, because UEFI is the successor to BIOS and it would allow access to certain variables during the boot process (see Susan, column 9, lines 27-36).
However, although Ice and Susan disclose determining if an unauthorized user is attempting to user a device (see Ice, paragraphs 0040, 0043), neither Ice nor Susan explicitly discloses markings indicative of a device being in transit from a manufacturer or in the possession of a purchaser.  Champion discloses a software implementation of a method that includes using a marking in a database based on marking types including markings indicative of a device being in transit from a manufacturer or in the possession of a purchaser (see Tables 1-3, and corresponding description in column 6, line 10-column 7, line 28, discussing purchase and shipping indicators; see also column 5, lines 8-67, activation attempted by legitimate or illegitimate users; see further Figure 4, and column 10, lines 1-15; and Figure 5, column 10, line 44-column 11, line 24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Ice to include the plural types of markings in order to identify devices that have been stolen and restrict their use (see Champion, column 2, lines 58-60).
In reference to Claim 14, Ice, Susan, and Champion further disclose displaying a screen indicating that the operating system is not allowed to run (Ice, paragraphs 0033, 0042, client is shut down; see also Susan, column 12, lines 10-34).
In reference to Claim 15, Ice, Susan, and Champion further disclose receiving a password input, verifying the input password, and running the operating system if the password was verified (Ice, paragraph 0040, prompting for password).
In reference to Claim 16, Ice, Susan, and Champion further disclose statuses including locked, not locked, missing, stolen, or not stolen (see Ice, paragraphs 0040, 0043; see also Champion, column 5, lines 58-67, and Tables 1-3, column 6, line 10-column 7, line 28, for example).
In reference to Claim 17, Ice, Susan, and Champion further disclose terminating a boot process of the device (see Ice, paragraph 0033; Susan, column 6, lines 14-34).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492